Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about June 13, 1995, which adjudicated appellant a juvenile delinquent, after a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the third degree, and placed him on probation for a period of 1 year, unanimously affirmed, without costs.
Suppression of the complainant’s in-court identification was properly denied since his testimony detailing an encounter lasting at least several minutes and his description of appellant were more than enough to provide clear and convincing evidence of an independent source for such in-court identification (see, People v Williams, 222 AD2d 149, lv denied 88 NY2d 1072).
*396The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the court’s findings with respect to credibility and the reliability of the identification. Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Colabella, JJ.